Title: From Thomas Jefferson to Charles Yancey, 16 October 1821
From: Jefferson, Thomas
To: Yancey, Charles

P. F.
Oct. 16. 21.I recieve at this place your favor of the 5th conveying to me the kind remembrance of your  brother mr Joel Yancey for which I pray you to return him the assurances of my continued esteem. the expressions of the favor with which you are so good as to view my public services are truly grateful to me, and I pray to accept my thanks for them & the assurance of my high respect